Citation Nr: 0723306	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
foot gunshot wound.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.


FINDINGS OF FACT

1.  The medical evidence shows that the gunshot wound to the 
veteran's right foot was produced by a .45 caliber bullet 
that entered at the medial aspect of the arch, and exited 
through the lateral surface, apparently on the plantar aspect 
of the foot.

2.  The veteran currently has good motion of the toes, but 
also has a circular tender callous on the plantar aspect of 
his foot, at the fourth metatarsophalangeal joint, due to 
scar tissue from the gunshot wound.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right foot gunshot wound have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.55, 4.56, 
4.71a, 4.73, Diagnostic Codes 5284, 5310 (2006).

2.  The criteria for a separate 10 percent rating for a 
tender right foot plantar callous, secondary to scar tissue 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.55, 4.56, 4.71a, 4.73, Diagnostic Code 7804.  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes (DC) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
the limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

38 C.F.R. § 4.73, DC 5284, provides 10, 20, and 30 percent 
ratings depending on whether a foot injury is moderate, 
moderately severe, or severe respectively. 

Muscle wounds of the foot are evaluated under DC 5310 for 
Muscle Group X which muscles control movements of forefoot 
and toes, and propulsion thrust in walking. The intrinsic 
muscles of the foot include: 

Plantar muscles include: (1) Flexor digitorum brevis; (2) 
abductor hallucis; (3) abductor digiti minimi; (4) quadratus 
plantae; (5) lumbricales; (6) flexor hallucis brevis; (7) 
adductor hallucis; (8) flexor digiti minimi brevis; (9) 
dorsal and plantar interossei.  Other important plantar 
structures include: Plantar aponeurosis, long plantar and 
calcaneonavicular ligament, tendons of posterior tibial, 
peroneus longus, and long flexors of great and little toes.  
For plantar muscle injuries, 10, 20, and 30 percent ratings 
are assigned depending on whether the muscle injury is 
moderate, moderately severe, or severe respectively.

Dorsal muscles include: (1) Extensor hallucis brevis; (2) 
extensor digitorum brevis. Other important dorsal structures: 
cruciate, crural, deltoid, and other ligaments; tendons of 
long extensors of toes and peronei muscles.  For dorsal 
muscle injuries, 10 percent rating is assigned if the muscle 
injury is either moderate or moderately severe, and a 20 
percent rating is assigned if an injury is severe.

In any event, for through and through wounds of the foot, a 
minimum 10 percent rating is assigned.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56.  

A moderate disability of the muscles anticipates a through-
and-through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
records or other evidence of in-service treatment for the 
wound should show a record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability 
(particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles).  The objective findings should include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue, there should also be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department records, 
or other evidence, should show hospitalization for a 
prolonged period for treatment of wound, with a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  The objective findings should 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; and 
tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

The veteran initially injured his foot in 1966 when he was 
accidentally shot in the right foot, with a .45 caliber 
weapon.  Service records reflect the bullet entered through 
the medial aspect area of the arch, and exited through the 
lateral surface, apparently in the plantar aspect of the 
foot.  Although the foot was numb at the time of the injury, 
sensation appeared intact, and there was full range of motion 
and full tendon function.  

The veteran's separation physical noted that the veteran had 
a gunshot wound to the foot which entered medially and exited 
on the plantar surface without any bony involvement.  The 
veteran was noted to have full range of motion in his foot.

In 1994, the veteran presented for treatment complaining of a 
painful right foot.  The veteran was diagnosed with painful 
plantar calluses, which were debrided and padded.

At a VA examination in December 1994, the veteran was noted 
to have been developing either an irretractable plantar 
kerotosis or a plantar's wart, and had undergone multiple 
debridements at VA.  There were no bone or joint complaints, 
the veteran had a normal arch support, and he walked with a 
non-antalgic gait.

In August 2002, the veteran underwent another VA examination 
of his feet.  The veteran had good motion of the toes in both 
flexion and extension.  An x-ray of the veteran's foot failed 
to show any arthritic changes in the foot, and there was no 
abnormal bone structure of the foot.  It was noted that the 
veteran had developed a callous on the plantar surface of his 
foot that was tender to light palpation.  The examiner opined 
that the veteran's callous was probably secondary to the scar 
tissue in his foot as a result of the gunshot wound.  The 
examiner assessed that this callous caused moderate 
functional impairment of the foot, necessitating no prolonged 
standing or walking without rest.  

The veteran was scheduled for another examination in 
connection with this matter in 2004, but he failed to report 
for it, and he has not offered any explanation for that 
failure.  

Given the evidence reflecting a through and through gunshot 
wound to the foot, a 10 percent rating for that element of 
the disability is warranted.  As the record fails to show any 
other functional impairment with respect to the motion of the 
foot, or its internal structures, moderately severe 
impairment is not shown as would warrant a higher 20 percent 
rating under diagnostic codes relating to the foot, (5276, 
5310).  

Since, however, the veteran also has a tender and painful 
callous on the plantar aspect of the right foot that was 
considered by the VA examiner to have been caused by scar 
tissue produced by the veteran's gunshot wound, a separate 10 
percent rating under DC 7804 for superficial, painful scars 
is warranted.  


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in August 2003, which essentially informed the 
veteran of all four elements required by the Pelegrini II 
Court as stated above.
 
VA treatment records have been obtained, and there was no 
indication from the veteran's representative in his May 2007 
brief that additional treatment records existed that had not 
been associated with the veteran's claims file.  The veteran 
was also provided with several VA examinations (the reports 
of which have been associated with the claims file), and he 
was additionally scheduled for VA examinations of his feet, 
scars and muscles, but he failed to appear and provided no 
good cause for his absence.  Furthermore, the veteran was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim regarding the gunshot 
wound, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Likewise, for that aspect of this 
appeal which has been granted, since the RO will be required 
to assign an effective date for the benefit awarded, the 
veteran will have an opportunity to contest the effective 
date assigned when that decision is made.  


ORDER

A rating in excess of 10 percent for a right foot gunshot 
wound is denied.

A separate 10 percent rating for a tender right foot plantar 
callous, secondary to scar tissue is granted, subject to the 
law and regulation governing monetary benefits.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


